              Case 2:19-cr-00146-JCC Document 199 Filed 08/24/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0146-JCC
10                             Plaintiff,                    ORDER
11          v.

12   CHRISTIAN FREDY DJOKO,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s motions to seal exhibits relating
16   to Defendant Christian Fredy Djoko’s motion to review and revoke the detention order of the
17   Honorable Michelle L. Peterson, United States Magistrate Judge (Dkt. Nos. 74, 77). The
18   Government asks the Court to seal the exhibits because they contain discovery materials that are
19   subject to the Court’s protective order, (Dkt. No. 65), and contain personal information relating
20   to Defendants and witnesses, (see Dkt. Nos. 74 at 1, 77 at 1).
21          The Court starts from the position that “[t]here is a strong presumption of public access to
22   [its] files.” W.D. Wash. Local Civ. R. 5(g)(3); see Nixon v. Warner Commc’ns, Inc., 435 U.S.
23   589, 597 (1978). To overcome that presumption, a party seeking to seal a judicial record must
24   show “good cause” to seal the record if it relates to a “non-dispositive motion” and “compelling
25   reasons” if it relates to a “dispositive motion.” Kamakana v. City and County of Honolulu, 447
26   F.3d 1172, 1180 (9th Cir. 2006). The term “dispositive motion” is not used literally in this


     ORDER
     CR19-0146-JCC
     PAGE - 1
              Case 2:19-cr-00146-JCC Document 199 Filed 08/24/20 Page 2 of 2




 1   context, and the “compelling reasons” standard applies to any motion that “is more than

 2   tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d

 3   1092, 1101 (9th Cir. 2016) (explaining that a broad definition of “dispositive motions” is needed

 4   to maintain the tradition of public access to court documents and proceedings).

 5          Here, the compelling reasons standard applies because Mr. Djoko’s motion to review and

 6   revoke Judge Peterson’s detention order is “more than tangentially related to the merits of a

 7   case.” Id. While that standard is strict, the Court finds compelling reasons to seal the exhibits at

 8   issue because they contain highly sensitive and personal information that, if made public, could
 9   cause irreparable harm to Defendants and potential witnesses. Accordingly, the Court GRANTS
10   the Government’s motions to seal (Dkt. Nos. 74, 77). The Clerk is DIRECTED to maintain
11   Docket Numbers 75 and 78 under seal until further order of the Court.
12          DATED this 24th day of August 2020.




                                                           A
13

14

15
                                                           John C. Coughenour
16                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0146-JCC
     PAGE - 2
